                          Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 1 of 11
                                        (·
       /




             Pro Se 14 (Rev. 12/16) Complaint for Violation of.Civil Rights (Prisoner)



                                                         UNITED STATES DISTRICT COURT
                                                                                          for the
                                                                      t'h\)1) \_ £ District of ~e NNS ~t VA NI A.
                                                                               ~ C~ADlel)Division

                                                                                            )       Case No.
                                                                                            )                   (lo be filled In' by the Clerk's Office)
                                                                                            )
                                         Plalntiff(s)
            {Write the full name ofeach plaintiffwho is filing this complaint.              )
            If the names ofa/I the plalntijfs cannot fit In the space above,                )
            please write "see al/ached" in the space andallach an additional                )
            page with the full list ofnames.)                                               )                               FILED
                                               -v-.·..                                      )                          SCRANTON
                                                                                            )
                                                                                           /)                            AUG 2 0 2019
              ·~ 9o~~ · £t. AL                                                              )


                                                                                                                            o~LRK
                                                                                            )

           · (Wr~~fe1JiffnJet~ch defendii~t whci Is beirig-slied. ifthe
                                                                                            )
                                                                                            )                  Pe•
            names ofa/I the defendants cannot fit in the space above, please                )
            write "see allached" in the space andiiltach an additional page
            with the full list ofnames. Do not include addresses here.)


                                               COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                                             (Prisoner Complaint)


                                                                                         NOTICE

               Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
               electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
               security number or full birth date; the full name ofa person known to be a minor; or a complete financial account
               numper. A filing may include only: the last four digits ofa social security number; the year of an individual's
               birth; a minor's initials; and the last four digits ofa financial account number.

               Except as noted in this fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
               other materials to the Clerk's Office with this complaint.

               In order for your complaint to be filed, it must be·accompanied by the filing fee or an application to proceed in
               forma pauperis.




                                                                                                                                                       Page I of 11




\___
                                 Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 2 of 11
          ·.j'



..   ~-




                     Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)

                     J..       The Parties to        Thi~   Complaint

                               A.         The Plaintiff(s)

                                          Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                                          needed.
                                                 Name
                                                 All other names by which
                                                you have been known:
                                                ID Number
                                                Current Institution
                                                Address


                                                                                                        City             Stale         Zip Code

                            · B.          The Defendant(s)

                                          Provide the information below for each defendant named in the complaint, whether the defendant is an
                                          individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                                          listed below are identical to those contained in the above caption. For an individual defendant, include
                                          the person's job or title (if known) and check whether you are bringing this complaint against them in their
                                          individual capacity or official capacity, or both. Attach additional pages if needed.

                                          Defendant No. l
                                                Name
                                                Job or Title (if known)
                                               Shield Number

                                                                                                 ~SP ~\\eo Wood
                                                Employer
                                                Address                                             .0-        0"'
                                                                                                              3 000
                                                                                                 \"1b'1£ bef_R p £\ /7B8T- 3Dcio
                                                                                                        City             State         Zip Code

                                                                                             ~iv~~~~!-~paci~ _ D OfJlc:iiiJ capacity
                 l                       Defendant No. 2
                                               Name
                                                                                            Be II\"\ e\-\- \\!\ e.e. \-\\=-"\ X)
                                               Job or Title (if known)                      ?f-\                                                       I
                                                                                                                                                        L...
                                               Shield Number
                                               Employer
                                               Address                                           P.O.   \30)..   3DDD
                                                                                             W\-hk D~
                                                                                                    City
                                                                                                                 \?A
                                                                                                                   State
                                                                                                                            · I 7f68 '1~ ·~»ooo
                                                                                                                                    Zip Code

                                                                                             ~dividual capacity D Official capacity


                                                                                                                                              Page2 of 11
                  Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 3 of 11
(




    Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prison

                          Defendant No. 3                                    · (Y).       (Y)11i GqR
                                Name
                                Job or Title (if known)
                                                                             R.H.$LA,p
                                Shield Number
                                Employer
                                Address
                                                                             (1\')h \ tt DeeR              f A        / '7 6~·1- 3(X)O
                                                                                         City ·               State          Zip Code
                                                                             ~idual capacity           n Official caoacitv
                                                                             LC\~ta l I\
                         Defendant No. 4
                               Name                                                                \-\ A \ \
                               Job or Title (ifknown)
                               Shield Ni.Imber
                                                                             CC\ t>+ct \f\
                               Employer
                               Address
                                                                                                                       17'2>8 7-3ooc
                                                                                        City                                 Zip Code

                                                                             ~vidual capacity D Official capacity
    II.       Basis for Jurisdiction

             Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
             immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown NamedAgents of
             Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation ofcertain
             constitutional rights. .

             A.         Are you bringing suit against (check all that apply):

                         ~al officials (a Bivens claim)
                        D      State or local officials (a§ 1983 claim)

             B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                        the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                        federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                               R°' u Cl \ o\ €SC-~ \("l'H C\-\\D{\    I')



                          JV\·,     \ ht ·to be.. \                G\to.n · \\d s-\e_ e v1or01en      Cl~«~~~
                         t"\ed\tci nAjle.c.. \ CN·e.\ CV\c\ un:,uq\ pv-t'\ shM-en\-, psychol~IC.41 tMofli'r'lql Abuse_
                                                                                                   1
                                                                                                                                G{f)
             C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      . are suing under Bivens, what constitptional right(s~o you claim is/arf being viok-ted by federal ·
                        officials?       E_ lj~\r\ AMefldM-el) f                      \ V (\\I'\   Cf\C\ CA       S v\=K« \~


                                                                                                                                   Page3of 11
             Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 4 of 11




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




                                                                                                                        ~d foR.
                                                                                                               d tsc ~lt'Y) 111 q-\\ Of)
III.

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
         D Pretrial detainee
         D Civilly committed detainee
         D Immigration detainee
         D Convicted and sentenced state prisoner
         ~onvicted and sentenced federal prisoner
         D Other (explain)
IV.     Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




        B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.




                                                                                                                       Page4 of 11




                                                                                                                            -----------
                     Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 5 of 11

·•1
"




      Pro Se 14 (Rev. 12/16) Cofil!l,laint for Violation or Civil Rights (Prisoner)



                C.           What date and approximate time did the events giving rise to your claim(s) occur?




                                    ~?B' \ 3)                             un-h \          ~\_)jUS~      -   d5    JDl8
                D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                             Was anyone else involved? Who else saw what happened?)
                             DR. \5\JSC~NlC\\\ GC\v~                                        \Y\e.     shoes thctt                 WAS
                              Th~ Wro\'\'1 Sill:.., w\\tch c\cu~ctse.J M'-\                                                   f-ee+.
                               Ml{ Toe hctd -\-a be ~~?u-kd·eo\.
                                 ~e€.                (\\\~ c_\)i'flf-r.l~S
      V.       Injuries

               If you sustained injuries related to the events alleged above, describe your injuries and state what medical
               treatment, if any, you required and did or did~

              I..Ll.l C\.S                       Re fused               ~ ..:,., pl"! \f'I Med I LI " e.                oR        A"'il b\ok
              I. LUC\.S                          {lo-\-      Rec-\e u \l)S woUY\ c{                 L4R.e..,   ct~ 'J     w ~e~ ::t
                AS\< \OR ~\'o rreR C\\\ u\ ~e~l)C( te Me dt CC( ( ccd<e_ ..I WQS
                Reros~ · BeLl\us~ o+. "belGtved Tf<eqfMef\+ f'<lL/ Toe hArl
               \o \Je ~pu+ct-\.ed. X .sufFe.Q..-ec.{ 5\eep depR"-Jcchvnl f.syc..h;tOjlC.-
               C\ l etod EMohO\\ct ( A\Duse (lf\Je.l CV\~ ·unu54u \ P0J ls hfY)el'lt  1


      VI.      Relief

               State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
               If requesting money damages, include the amounts of any actual damages ancl/or punitive damages claimed for
               the acts alleged. Explain the basis               for
                                                      these claims.




                 Stt A~~b


                                                                                                                          Page Sor 11




                                        I
                                        ;I
                                             '
              Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 6 of 11




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VIL      Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Refonn Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.                                  ·

         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     rn<.s
                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).




         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     ~es

                     D Donotknow
         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     ~s

                     D     Donotknow

                     Ifyes, which claim(s)?



                                                                                                           rned1cq I         d
                     cl~ t; be r-Ci k ~\I\ o~~Per\c.e_)
                    Cl<\      lOR--\vP.e ,
                                        •                                                                                  Pagc6of 11
              Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 7 of 11




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concrng the facts relating to this complaint?

                      IBYes



                     lfno, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     0Yes

                     0No


         E.          If you did file a grievance:

                     1.    Where did you file the grievance?




                             \)S~




                     3.    What was the result, if any?




                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                          :X      \=i~u \ ed                   eAc\\ \ e.ue, \ 1 I           Ve   f)o   + Re.cJe<({ed          A
                          {11\Swe.R.               io +he                    \ets+ st~e_ \lb"l t\)e. ~ p \ \
                          ::r-\-s be£J)                    ()Ve.R           '70 daf> thu_s lecuJ ''J Me.. -fu
                           f\tte~t ~\\ct\-                     C\ \\        j   RltUCiJ)Le   pCbc.edu~            Ct~ge 7 or 11
                           €~netu3-kd C\l'lcl M''l \as+ ~hq,se_ Ls R~-ec~
                           $ \l\ce. +~~R 3D Jcu.( I1 IY\ t\- ·-\u f<e_sFol hcu;
                           .\o-\\5          E~p\Re.cL
              Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 8 of 11




Pro Se 14 (Rev. 12f16) Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      I.    If there are any reasons why you did not file a grievance, state them here:




                     2.     If you did not file a grievance but you did infonn officials of your claim, state who you infonned,
                            when and how, and their response, if any:




         G.          Please set forth any additional infonnation that is relevant to the exhaustion of your administrative
                     remedies.                                                                                             ,           ,
                                   l          t   i.hC\\..)S\e.d            ~ \ \ ~VQ I\ ct b\e..
                                                              ~d\'Y'\\'I') l5t\<.cch~
                     ~\Dc..es_s"' ::r: ~G\V~ no~ R-ec\eved \)O R-e sp(){)c,-e_ fu-"1
                     Th-e. \As+ .s-tf'l.se of +ht ~n:icess ~"" The ,offtL-e l'l
                -------------------wf\sh1nj{
                (Note: You may attach as exhibits to this complaint any documents related to t~e exhaustion ofyour \ ) (.,,
                administrative remediesfTuus           1.\-s \Je~f) C>UeR '70 dC\."f-.$ (')OW "
                3o clG\.'(S j\'ls f~ p1e..-e d 1 .P:,R 1<-espDr\ce_) ..:r f"l0t.u seek. .Juc.hc..lct~~\
VIII.   Previous Lawsuits \ r\ \ -e Ve. rrh ~ •

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 191S(g).

        To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?




        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of 11
.,
 '
                   Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 9 of 11




     Pro Se 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



              A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this



                          ~
              B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 _below. (If there is
                          more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                           1.    Parties to the previous lawsuit                                        !'-..
                                 Plaintiff(s)      •   :)o~'h ?~ :JC\fY\f'.S                             Ulf\ k lflS
                                 Defendant(s)           =s c2 0 "'I \es . ef, ·Pr L
                          2.     Court (iffederal court, name the district,· · state court, na"\e the coun(Y- and State)
                                                         DLs-hti c...i- o                    Vl R LC!.\(~-   £ {klf\5)
                          3.     Docket or index number
                                                                       :;): I~ -       cu- 3
                          4.    Name of Judge assigned to your case



                          5.    Approximate date of filing lawsuit               /'I    f)
                                             .                                   ~0/o          () f
                          6.    Is the case still pending?

                                ~
                                0No

                                 If no, give the approximate date of disposition.

                          7.    What was the result of the case? {For example: Was the case dismissed? Was judgment entered
                                in your favor? Was the case appealed?)




             C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                          imprisonment?

                                             L\ €__:::>
                                                                                                                            Page SJ of II
                  Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 10 of 11


''~·

       Pro Se 14 (Rev. 12/16)Complalnt for Violation of Civil Rights (Prisoner)


                            ~s
                            D No
                D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                            more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                             1.   Parties to the previous lawsuit
                                  Plaintifl(s)
                                  Defendant(s)
                                                            -firo;I'\
                                                        fuof;;
                                                                            T       I
                                                                                   LC\ Rf!\
                                                                                  A~ A         CT,
                                                                                                          ;gJ- .
                                                                                                         AL
                            2.    Court (iffederal court, name the district;            if state court, name the county and State)




                            3.    Docket or index number



                            4.    Name of Judge assigned to your case



                            5.     _____
                                  Approximate date
                                               ,...,. of filing lawsuit
                                                                                    June_
                            6.    Is the case sti!I pending?

                                  G<
                                  0No

                                  Ifno, give the approximate date of disposition

                            7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                                  in your favor? Was the case appealed?)




                                                                                                                                     Page JO of II
              Case 4:19-cv-01460-MWB-MA Document 1 Filed 08/22/19 Page 11 of 11




Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, infonnation,
         and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule I I .


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in .the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff
                     Prison Identification #                          059 '3S-1l/B
                     Prison Address

                                                                                            State          Zip Code


        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Finn
                     Address

                                                                            City           State           Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                      Pagel] of ll
